

Exhibit 10.1
FORM OF PROPOSAL AND PROFESSIONAL SERVICES AGREEMENT
BETWEEN
Sub-Urban Brands, Inc.
AND
Joseph Noel


This PROPOSAL AND AGREEMENT is made and entered into as of the 4th day of
January, 2007, by and between Sub-Urban Brands, Inc. (“Sub-Urban Brands”),
having its principle office at 8723 Bellanca Avenue Building A, Los Angeles,
CA 90045 and Mr. Joseph Noel, (hereinafter called “Consultant”), an individual
having his principal place of business at 1125B Arnold Drive, Martinez, Ca
94553.


Preliminary Statement


Sub-Urban Brands proposes to use the service of Consultant for such activities
as mutually agreed to between the parties.


Consultant, by reason of knowledge, education, and/or experience, is capable of
rendering and does desire to render the services as described in paragraph 1
below;


Terms and Conditions



1. Services to be Rendered


Consultant shall render to Sub-Urban Brands professional investor relations
services and advice of such nature, for such purposes, and at such times as are
mutually agreed upon by the parties. The Statement of Work for Consultant’s
services is described in Exhibit A. Consultant shall not modify any provisions
of this Agreement without prior written consent of Sub-Urban Brands.


Consultant shall render all services as an independent contractor and shall not
be considered an employee of Sub-Urban Brands for any purpose. Any and all
insurance that Consultant may desire shall be obtained and provided by
Consultant without cost or other obligation to Sub-Urban Brands.

 


2. Term


The consulting services provided under this Agreement shall be performed, when
required by Sub-Urban Brands, during the period from January 4, 2007 to on or
about January 4, 2008. This may be extended, if agreed upon by both parties in
writing thirty (30) days prior to the expiration of the initial term.


Sub-Urban will have the option to cancel this contract for any reason with 30
day prior written notice to Consultant.. If such cancellation occurs, Sub-Urban
will only be responsible for payment up to the cancellation date.



3. Payment


Sub-Urban Brands shall pay Consultant a fee of six thousand dollar ($6,000) per
month while this contract is in effect plus up to three hundred thousand
(300,000) restricted shares of Sub-Urban Brands common stock during the term.
One third (1/3) of the shares will be issued upon execution of this agreement.
An additional one third (1/3) will be issued on May 4, 2007, with the remaining
one-third (1/3) will be issued on September 4, 2007. In the event Sub-Urban
Brands is acquired during the term, all shares will immediately be issued upon
acquisition.


 
 

--------------------------------------------------------------------------------

 
For an equity, debt, or combination of equity and debt investment in the Company
on a term acceptable to the Company (in its sole discretion), Consultant shall
receive a Fee (hereinafter defined). The fee shall be equal to 4% of the amount
of funds invested in the Company by any institution, fund, or individual
referred to the Company by Consultant. Consultant shall receive the above
outlined Fee as cash paid out as a consulting fee at the lesser of i) the Fee,
or ii) at the rate of $20,000 per month until the entire Fee due is fully paid.


It is understood by both parties the billing for monthly services will occur
after the Company receives its anticipated financing.
 
4. Invoice


The Consultant shall submit one invoice at the beginning of each month with this
invoice due and payable fifteen (15) working days after receipt by Sub-Urban
Brands.


5. Notices


All notices required or permitted pursuant to this Agreement shall be deemed
given if and when personally delivered in writing to the party or its designated
agent or representative, or if and when mailed by United States Mail, registered
or certified mail, return receipt request, postage prepaid, and properly
addressed. All notices shall be address:


To: Sub-Urban Brands, Inc.
8723 Bellanca Avenue Building A, Los Angeles, CA 90045
   
Attention
Joe Shortal, CEO and President
   
To Consultant:
1125B Arnold Drive Suite 168, Martinez, Ca 94553
   
Attention
Joseph Noel



Each party may specify a different address for receipt of such notices by giving
the other party at least fifteen (15) days written notice thereof.


6. Indemnification


Consultant shall defend, indemnify and hold harmless Sub-Urban Brands, its
officers, employees, and agents, from any and all damage, losses, obligations,
liabilities, claims deficiencies, costs, and expenses of every nature and kind
incurred by Sub-Urban Brands that are in whole or in part cause by or alleged to
be caused by acts or omissions of Consultant, its officers, employees, agents,
subcontractors, and lower-tier subcontractors arising out of or relation to
Consultant’s work under this Agreement.


7. Laws and Regulations


Consultant shall comply with all applicable federal, state, and local laws and
regulations and all applicable orders and regulations of the executive and other
departments, agencies, and instrumentalities of the United States. Consultant
shall further comply with Sub-Urban Brands policies that may be in effect during
the term of the Agreement and which are incorporated by reference as though
fully set forth herein. Consultant shall indemnify Sub-Urban Brands in
accordance with paragraph 6 for any and all damages, losses, obligations,
liabilities, claims, deficiencies, costs, and expenses that may result from
Consultant’s breach of this paragraph.


 
2

--------------------------------------------------------------------------------

 


8. Applicable Taxes


All taxes applicable to any amounts paid by Sub-Urban Brands to the Consultant
under this Agreement will be the Consultant’s liability and Sub-Urban Brands
shall not withhold nor pay any amounts for federal, state, or municipal income
tax, social security, unemployment or worker’s compensation.
 
9. Confidential and Proprietary Information


Consultant may not use non-public, confidential, proprietary, or trade secret
information obtained from or furnished by Sub-Urban Brands for any purpose other
than providing services required under this Agreement. Consultant will not
duplicate, disclose, or divulge such information without the express prior
written consent of Sub-Urban Brands. Information need not be marked to be
considered non-public, confidential, proprietary, or trade secret information.


Consultant agrees to take reasonable steps to prevent the unauthorized
disclosure of such information, including but not limited to initiating and
pursuing court proceedings seeking to prevent unauthorized disclosure by
Consultant’s officers, employees, agents, subcontractors, or lower-tier
subcontractors. Consultant shall return to Sub-Urban Brands all documents
comprising, reflecting, or relating to such non-pubic, confidential,
proprietary, or trade secret information, including any such documents developed
or prepared by Consultant, promptly upon completion of services required under
the Purchase Order or termination of this Agreement, whichever is earlier.


10. Data and Copyrights


All data developed, prepared, or originated by Consultant in the performance of
services under this Agreement and all data delivered to Sub-Urban Brands in
connection with the performance of services under this Agreement shall be the
exclusive property of Sub-Urban Brands. Sub-Urban Brands shall own all
copyrights for such data and have the unlimited right to use, reproduce,
disclose, publish, translate, or deliver such data in any manner whatsoever and
to authorize others to do so without any additional compensation due from
Sub-Urban Brands. Consultant shall not include among data delivered to Sub-Urban
Brands any data that is or will be copyrighted unless Consultant provides
Sub-Urban Brands with the written permission of the copyright holder for
Sub-Urban Brands to use such data in the manners provided in this Agreement
without any additional compensation due from which it may be recorded. Data
includes but is not limited to technical data, computer software, writings,
designs, specifications, sound recording, video recordings, pictorial
reproductions, drawings or other graphic representations, and works of any
similar nature.


Consultant hereby grants Sub-Urban Brands full and exclusive right, title, and
interest throughout the world in all inventions, improvement, or discoveries
conceived or made in the performance of services under this Agreement.
Consultant shall promptly furnish and provide Sub-Urban Brands with complete
information in this regard and shall execute all documents, including
assignments in the form specified by Sub-Urban Brands.


11. Conflict of Interest


Consultant represents that it has not been engaged or employed by another
company to perform services in connection with or relation to the same
requirements that are the subject matter of the prime contract. If Consultant
has had access to any non-public, confidential, proprietary, or trade secret
information obtained from or furnished by Sub-Urban Brands with respect to the
subject matter of the prime contract, Consultant shall not accept employment
with or by any competitor of Sub-Urban Brands with respect to the subject matter
of the prime contract without obtaining written authorization of Sub-Urban
Brands in advance.


 
3

--------------------------------------------------------------------------------

 
12. Disputes


Except for disputes relating to paragraphs 9, 11 and 13 of this Agreement, the
Parties shall attempt to resolve all disputes relating to the subject matter of
this Agreement informally. If Consultant disagrees with a determination made by
Sub-Urban Brands with respect to a dispute subject to this paragraph, Consultant
shall reduce its disagreement to writing and forward the writing to Sub-Urban
Brands within fifteen (15) days of Sub-Urban Brands’ determination. In the
absence of such notice by Consultant, Sub-Urban Brands’ determination shall be
final and conclusive. If Consultant submits such a notice, Sub-Urban Brands will
have fifteen (15) days to affirm or reconsider its original determination. No
court or other action may be initiated relating to a dispute subject to this
paragraph unless and until this informal dispute resolution process has been
completed.


Pending a final resolution of any dispute relating to the subject matter of this
Agreement, Consultant shall diligently proceed with the performance of this
Agreement until Sub-Urban Brands directs Consultant not to perform.


13. Specific Performance


Consultant acknowledges that a violation of the requirement of paragraphs 9 or
11 of this Agreement would cause irreparable harm and damage to Sub-Urban
Brands, and that the monetary amount of such damages would be impossible to
ascertain. Accordingly, Consultant agrees that Sub-Urban Brands is entitled to
specific enforcement of such requirements and Sub-Urban Brands is entitled to
obtain an injunction form any court of competent jurisdiction enjoining and
restraining violations of paragraphs 9 or 11. These remedies are in addition to
and cumulative with other remedies and damages available to Sub-Urban Brands.
Disputes subject to this paragraph are not subject to the informal resolution
requirements in paragraph 12 of this Agreement.


14. Headings


The heading included herein are inserted only for convenience and reference and
in no way define, limit, or describe the scope of this Agreement of the intent
of any of its provisions.


15. Applicable Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of California.


16. Entire Agreement


This Agreement supersedes all written or oral agreements, if any, and
constitutes the entire Agreement between the parties with respect to this
Agreement. This Agreement may be modified only by the express written consent of
both Sub-Urban Brands and Consultant.


17. Severability


If any provision of this Agreement shall be determined to be illegal, invalid,
or unenforceable, the remaining provisions shall remain in full force and
effect.


18. Survival


The provisions of paragraphs 6, 9, 10, 11, and 12 shall survive completion or
termination of this Agreement.


 
4

--------------------------------------------------------------------------------

 
19. Execution of Agreement


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
 

Sub-Urban Brands, Inc.       Signature:       By:   Joe Shortal     Title:  CEO
and President     Date:               CONSULTANT       Signature: Joseph Noel  
  By:       Date:      

          




 
5

--------------------------------------------------------------------------------

 
 
        
        
         

